Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-2 are currently pending in this application.

Claim Objection
Claim 2 is objected to due to minor informality:
a).	Claim 2 recites “The method of claim 2” and it shall be “The method of claim 1”.  The citation that claim 2 is dependent from claim 2 is treated as a typographical error.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aman et al. (6,456,116) in view of Khazanov et al. (2018/0132014) and further in view of Tran et al. (2017/0232300).

Regarding claim 1, Curry teaches a method for trading a video feed of an event at an event area (e.g., the Multiple Object Tracking System provides a novel apparatus and method for: 1--tracking multiple, fast moving, variably shaped objects such as humans in real time without the aid of operator intervention to either initially identify or conditionally re-identify the objects during the tracking period; 2--reducing the time required to process image data by first separately tracking a special indicia which has been attached to the object after which the indicia's location may then be used along with the vectors of direction, acceleration and velocity to efficiently extract the object from its background; 3--performing its recognition tasks independent of color distinctions within the objects; 4--performing its recognition tasks independent of either passive or active electronic tracking devices; 5--determining orientation information about the objects as a whole and potentially of their individual parts; 6--performing under various lighting and air moisture conditions which may not be optimal for recognition techniques based upon visible light; 7--easily constricting the field of tracking within the field of view; 8--creating and maintaining in real time a movement database accessible by either time and or object(s) identity; 9--outputting either all or some of the captured data either immediately within the ice arena of after the event to one or more remote computers over a communication network such as the Internet; and 10--providing information to remote computer systems over the Internet that may be used for controlled event replay as well as critical analysis.  Aman: c.20 L.59-c.21 L.26), comprising: 
capturing the event via image feeds of the event area (e.g., Local system 60 has been broken down into its constituent block parts starting with the video capture for tracking camera(s) unit 61 which accepts input from all tracking camera(s) 24 mounted within overhead assemblies 30c or perspective sets 30.  Capture unit 61 then feeds its data stream to indicia/object tracking analysis unit 62.  In time parallel operation there is shown video capture for filming camera(s) unit 63 which accepts input from all filming camera(s) 25 mounted within overhead assemblies 30c or perspective sets 30.  Capture unit 63 then feeds its data stream to object/scene extraction analysis unit 64.  Unit 64 also receives simultaneous input from indicia/object tracking analysis unit 62.  Both extraction analysis unit 64 and tracking analysis unit 62 simultaneously provide their data streams to composition of multiple overlapping images into individual full view frames unit 65.  Aman: c.13 L.21-36. “this same system could be set up over an outside roller hockey rink if the frame which holds the overhead assemblies where it self to be mounted on posts or polls to hold it above the playing area. The system could also be used to track basketball in a fashion very similar to ice hockey since these games are nearly always played in an indoor arena. Similar approaches could be used with other sports such as football and baseball as long as the field of view is sufficiently covered with perspective tracking cameras because there will not be any overhead assemblies. The system could also be used in large convention halls or auditoriums to track security whereabouts, attendee flow of support staff.”  Aman: c.21 L.59-c.22 L.4.  It is obvious that the events held in the ice hockey rink (area) can be ice hockey, basketball, football, baseball and other games); 
storing the captured event in a database (e.g., The information provided by local system 60 to remote system 70 will be provided to the end user via remote access to stored database of tracking and filming frames as well as object movement quantification and analysis unit 71. Aman: c.13 L.55-59); 
assigning a unique identifier to a portion of the captured event (e.g., System 100 comprises an array of overhead x-y camera assemblies 20c that individually track all object movement within a fixed area such as 20v.  In total, the array of overhead assemblies 20c track all movements in ice playing surface 2, team boxes 2f and 2g, penalty box 2h as well as a portion of entrance-way 2e. Aman: c.10 L.42-47. see 1_1 below); 
tracking the unique identifier in a blockchain (see 1_2 below); 
trading the unique identifier (see 1_3 below); and 
wherein the unique identifier allows replay of the portion of the event (e.g., to provide a system such that the information output to remote computer systems over remote communications such as the Internet may be used for controlled event replay as well as critical analysis. Aman: c.9 L.26-29. See 1_4 below).
While Aman does not explicitly teach, Khazanov teaches:
(1_1). assigning a unique identifier to a portion of the captured event (e.g., A computer implemented method of crowd-sourced video generation, comprising: by a server computer in communication with a plurality of remote client devices, receiving a feed of video captured by a camera, on a memory of the server computer, storing at least a portion of the video feed being received, receiving at least one tag from a respective one of the client devices, determining an occurrence of an event type, based on an at least one of the received tags, and forwarding a sub-portion of the video feed portion stored on the memory for further processing, the forwarded sub-portion having a video length predefined for the event type of the determined occurrence. Khazanov: Abstract.  According to a third aspect of the present invention there is provided an apparatus for crowd-sourced video generation, implemented on at least one server computer in communication with a plurality of remote client devices, and comprising: a video feed receiver, configured to receive a feed of video captured by a camera, a memory maintainer, in communication with the video feed receiver, configured to store at least a portion of the video feed being received, on a memory of the server computer, a tag receiver, configured to receive at least one tag from a respective one of the client devices, an occurrence determiner, in communication with the tag receiver, configured to determine an occurrence of an event type, based on an at least one of the received tags, and a forwarder, in communication with the occurrence determiner and the memory maintainer, configured to forwarding a sub-portion of the video feed portion stored in the memory for further processing, the forwarded sub-portion having a video length predefined for the event type of the determined occurrence. Khazanov: [0009].  Therefore, each client device (each camera of camera array 20c of Aman) can be tag with their array positions, such as Camera Row X Column Y or camera (X,Y) and the event can be identified with, for example length of events (games), such as ice hockey, basketball, baseball, and others.  An event can be identified as camera (X,Y)-basketball);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khazanov into the teaching of Aman so that recorded events can be conveniently located for specific camera and game type.
While the combined teaching of Aman and Khazanov does not explicitly teach, Tran teaches:
(1_2). tracking the unique identifier in a blockchain (e.g.,  Smart electronic locks can be unlocked with a device that carries the appropriate token. These tokens are bought on the Ethereum blockchain, a public blockchain network optimized for smart contracts that uses its own cryptocurrency, called Ether. The owner of a smart lock that wishes to rent their house or car sets a price for timed access to that electronic door lock. An interested party can use a mobile app to identify the lock, pay the requested amount in Ethers, then communicate with the lock via a properly signed message to unlock it. Billing is simplified by having all the locks operating on the same blockchain. Tran: [0783]. “using blockchain-enabled smart contracts to ensure that the appropriate parties are notified of noncompliant events and automatically enforce privacy regulations; rules embedded via smart contracts dictate what they can see and when. Moreover, as data and transactions are shifted or linked to blockchains, organizations can track who has shared data and with whom, without revealing the data itself.” Tran: [0801]. “receiving a request for lending an item; generating as contract terms an owner identifier that has the right to use and lend the item, an identifier of the item, and the lendable number of times of the item; a borrower identifier specified by the owner, and a lending period matching the borrower identifier; and unlocking the item for use during the lending period according to contract terms.” Tran: [0803].   Therefore, a user is tracked of the transactions on items to use in the blockchain. “ a. for record keeping: providing an irreversible, secure, time-stamped record of the creation of IP;” Tran: [0804];  “b. to register and clear IP rights;” Tran: [0805];  “c. to control and track the distribution of (un-)registered IP rights;” Tran: [0806]; “d. to provide evidence of first use in commerce/trade and/or (genuine) use of a trade mark;” Tran: [0807]; “g. for authentication: detection of counterfeit or fake goods;” Tran: [0810]; “h. provenance: detection and retrieval of stolen goods;” Tran: [0811];  “i. detection of grey or parallel imported goods;” Tran: [0812] and  “j. enforcement of exclusive distribution networks.” Tran: [0813]);
(1_3). trading the unique identifier (e.g.,  Billing is simplified by having all the locks operating on the same blockchain. Tran: [0783] L.10-11. “receiving a request for lending an item; generating as contract terms an owner identifier that has the right to use and lend the item, an identifier of the item, and the lendable number of times of the item; a borrower identifier specified by the owner, and a lending period matching the borrower identifier; and unlocking the item for use during the lending period according to contract terms.” Tran: [0803].  Therefore, the user is billed for the identified item to use over a period of the contract. “e. to establish and enforce IP contracts, licenses etc through smart contracts;” Tran: [0808];  “f. to transmit payments in real-time to IP owners;” Tran: [0809]);
(1_4). the unique identifier allows replay of the portion of the event (e.g.,  In some embodiments, a user may be able to virtually replay and participate in past portions of a live event. A user that is observing a live event may desire to attempt to retry an occurrence that happened during the live event. While viewing the live event, the user may be presented with or permitted to select an occurrence that happened in the course of the live event and replay it such that the user's input affects the outcome of at least that portion of the virtualized live event. Tran: [1005] L.40-48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tran into the combine teaching of Aman and Khazanov so that the user can pay to replay a record event via a blockchain.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aman in view of Khazanov and Tran as applied to claim 1 and further in view of Li et al. (2015/0363648).

Regarding claim 2, the combined teaching of Aman, Khazanov and Tran teaches the method of claim [[2]]1, wherein replay of the portion of the event is implemented through telestration (see 2_1 below).
While the combined teaching of Aman, Khazanov and Tran does not explicitly teach, Li teaches:
(2_1). replay of the portion of the event is implemented through telestration (e.g., A method of detecting frames in a video that demarcate a pre-determined type of video segment within the video is provided. The method includes identifying visually distinctive candidate marker frames within the video, grouping the candidate marker frames into a plurality of groups based on visual similarity, computing a collective score for each of the groups based on temporal proximity of each of the candidate marker frames within the group to related events occurring within the video, and selecting at least one of the groups based on the collective proximity scores as marker frames that demarcate the pre-determined type of video segment. A video processing electronic device and at least one non-transitory computer readable storage medium having computer program instructions stored thereon for performing the method are also provided.  Li: Abstract. Telestration may appear in some replay segments, but not all replay segments. Slow motion may appear in some replay segments, but not all replay segments. Although detecting replay segments solely based on absence of score panel, detection of telestration, or detection of slow motion events may be inherently unreliable or inconclusive, these events can be useful in step 40 for identifying which group of the visually distinct candidate marker frames are the true marker frames of replay segments based on the development of a proximity score. The closer a candidate marker frame is temporally to one of the above replay events (score panel absence, telestration, slow motion, etc.) the higher the proximity score. Collectively, the group of candidate marker frames that contains the true replay marker frames will produce a higher average proximity score, because these frames collectively will be statistically closer, in time, to the given replay events. Li: [0029] L.5-21)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li into the combined teaching of Aman, Khazanov and Tran so that the user can conveniently manipulate the replay segments of the event (video).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611